                            Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 1 of 6 Page ID #:10

                                                         Exhibit A to the Complaint
Location: Pasadena, CA                                                                              IP Address: 137.25.36.70
Total Works Infringed: 48                                                                           ISP: Spectrum
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            06/16/2020   Tushy         06/14/2020    06/25/2020   PA0002255507
          7054652C3A1756B1D4B48572E12896AEA1D14296                              11:19:54
          File Hash:
          A4C245DA7141B84750664EA8097CD2E42D79470052B632D1907A68EA4251B0DE
 2        Info Hash:                                                            05/28/2020   Vixen         05/22/2020    06/22/2020   PA0002245640
          2462D72E61447ADFD2B93E76D9081D62F831E253                              12:12:20
          File Hash:
          B93BE94C1D9B31F0D1EF72478CC1428AE6B9229AB808236EA48DA61A02E4514A
 3        Info Hash:                                                            04/23/2020   Tushy         04/19/2020    05/05/2020   PA0002249081
          501F5C2CAD7233BF6E4725AB85BD0E3C6AB03204                              12:35:38
          File Hash:
          394742F758F3BC00F2F0BC9AFC4B7F3632CF934FFF18975B49FBF6E42BBC474E
 4        Info Hash:                                                            03/29/2020   Blacked       03/28/2020    04/15/2020   PA0002246108
          DD13D320C0879681AFA6F7DD38CCD9A322401B15                              02:01:00
          File Hash:
          C2C5F23864CB993A3B84F61357D840D411387AA38ED841974D636B320E2CF248
 5        Info Hash:                                                            02/27/2020   Tushy         02/25/2020    04/15/2020   PA0002245083
          84EF350D9DF6574530CD68AE88276CD479D1CAB3                              00:59:00
          File Hash:
          B7B6807119A8D58A349F2F7B4474D896AADCD1E9E73FBF99C4EEA842BF1628B4
 6        Info Hash:                                                            02/26/2020   Tushy         02/20/2020    03/18/2020   PA0002241623
          5BDB88CC053754321CAEA4B05A39407BC845578E                              02:23:32
          File Hash:
          DE1F8EC3EC978719ABB0F943520568E814376782984321B4923CC1CBA7C94749
 7        Info Hash:                                                            02/22/2020   Vixen         02/18/2020    03/18/2020   PA0002241449
          7D7C8F9388BB672616AE4776724BD944771BFC3B                              05:24:24
          File Hash:
          D8A29BDFAAA4AA9A9B54FE96761793BC0C8E85458C49BB044CBC17A6D7A832E0
 8        Info Hash:                                                            02/16/2020   Blacked       02/14/2020    03/18/2020   PA0002241448
          45BD7EB6EC3A335403A10A66A52919DBE8FD0208                              15:10:11
          File Hash:
          47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
                        Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 2 of 6 Page ID #:11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         02/11/2020   Tushy     02/10/2020   03/15/2020   PA0002240548
       6994C08B941B555C03A00C15917B31E6A506170A                           01:23:55
       File Hash:
       EAB4225338778C990F50515DEB45C295E0ED058F2390E004E480E8E284ADF548
10     Info Hash:                                                         02/01/2020   Tushy     01/31/2020   03/15/2020   PA0002240443
       5813C8DA3C44C8312756155D5B456A18A446F0E4                           18:44:26
       File Hash:
       3EF738060062CF1C20952B9965F88FB574D7D482E0B61CE751FE9203C8184160
11     Info Hash:                                                         01/28/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       093FF3C313504ED32913B9D8DACBB6EE2E888959                           01:30:48     Raw
       File Hash:
       DBB3A1ECDC30D2E12E9E548DFDACC26F3552C761C387C14986872EB72DC07517
12     Info Hash:                                                         01/26/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       F5E3FB375530A6C1B0CE2DBE4FC2D6A007BE6260                           22:04:41
       File Hash:
       CAAAE092367BEF637A8D91E4C469594AED615950E29018B784AD7C441E5FF8F1
13     Info Hash:                                                         01/26/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       23C388D3240653681F962910C68DC6BDE0D4777A                           14:40:11
       File Hash:
       6A406B895FB41CA502D4D50EF13223FD8D927292F48E1DBD9AA8E813A921B45F
14     Info Hash:                                                         01/25/2020   Blacked   10/27/2019   11/15/2019   PA0002211841
       E31F60BD5E91795F03011BF84A5C2B31E50C58B4                           18:17:38
       File Hash:
       1F6E832562C625E9D1B7FCA3ADCD184EF958B9197E517F69D09FCBF8ACE88CEE
15     Info Hash:                                                         01/19/2020   Vixen     01/19/2020   02/20/2020   PA0002237691
       D6B4E39D871608E630694B3946509702DC8BE152                           22:20:42
       File Hash:
       D880816A241A0427A463AC5E0F489211B0A594AA0FA4F9A8510659DA093683F3
16     Info Hash:                                                         01/17/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       8F83F6344A0A539C95C426D9DF3CEDA524D26BA6                           06:10:48
       File Hash:
       4CA8122218B2A93939DD20A2FE03EFE5C07FBA56D9E990E32C8BD213E7F58AE0
17     Info Hash:                                                         01/15/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       256BAF077E8BB6890FCFBFD0AAEC1F8FC1015E96                           23:19:40
       File Hash:
       F7CBC964E129F43C96493AABC0E37138F5FFD14C5E6B35DC506E39224493481A
                       Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 3 of 6 Page ID #:12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         11/18/2019   Tushy     11/17/2019   11/27/2019   PA0002213996
       AC0D6DB5C1BFA1C878C0CB39E540711FD9D0329B                           19:16:02
       File Hash:
       7FBF72A8572F656BD3105990E36D3952FEA247E0D5743D1213B53B9186420259
19     Info Hash:                                                         11/16/2019   Vixen     11/15/2019   12/03/2019   PA0002232048
       40E925659CF6B20B4D31B87545746E188C79E28E                           14:22:53
       File Hash:
       4A666277F1867A6F8D40F77CC391293CE7A8D3E9972A6FC0B15E5D0720FB6354
20     Info Hash:                                                         11/16/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           14:14:05
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
21     Info Hash:                                                         11/07/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       9CED871B3751A3B538A20DB265EBDFF8329EDC22                           06:49:09
       File Hash:
       AAC8C4DFCD4077BE87A12502F7541B94C7A9D0028BEA14D483ADE7D0E3C7A272
22     Info Hash:                                                         10/29/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       C0DF419D29F64D36DD73B47799D2DFE0F93309DC                           08:02:09
       File Hash:
       1B9E97408C9467FE0DDBC164B88F93BDC4D4E83470DA93AAAB786D74CA75F93B
23     Info Hash:                                                         10/06/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       119DC446BEBFEDD1A5069582FD23FE358C78F4F9                           16:08:08     Raw
       File Hash:
       6555638278B9C75C49758E027A7AC0526022AC6D42C649E714356018AE21AA08
24     Info Hash:                                                         10/04/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       CB80174B45DA0F1FC8A4D50AE8EE9B2969BE20E8                           04:02:33
       File Hash:
       3D73B354345D90872E08995ABB7BCEF27BB2190026504F2D05D3086DD1B526E3
25     Info Hash:                                                         08/29/2019   Tushy     08/29/2019   09/17/2019   PA0002216128
       59C7C0856832FC39795D8ECAEE7C3B08A1B2A61A                           20:50:17
       File Hash:
       0AD0CF56E8E320828D26D9D43538F4EDAA02E0656180FAE12E8B1201AE5BD0F0
26     Info Hash:                                                         08/29/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       80F9044259AD9C63843A25A73CAFD64ACB18CEA3                           04:57:12
       File Hash:
       7AF35A486BD4F38E68DDCC2D855416D10A1DCD53AEF0690FD3B4DC23A707A72C
                        Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 4 of 6 Page ID #:13

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         07/30/2019   Tushy   07/30/2019   08/22/2019   PA0002195506
       2A91636F68C407FEE837629631C4C278682490BD                           18:56:02
       File Hash:
       699DA3A5BB79492080C653FBAFCB5F7440E6B80774D0C0D3CCC90C71BA753AA4
28     Info Hash:                                                         07/26/2019   Tushy   07/25/2019   08/22/2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           00:28:14
       File Hash:
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
29     Info Hash:                                                         07/22/2019   Tushy   01/26/2019   02/22/2019   PA0002155150
       858E9CF901549CB0334FDC47B9A26C33E4E2D3F8                           20:58:03
       File Hash:
       0363AA2052AE673D5BE8F171F6844AF632AD92CC593E8D60C24D4922574ECEB0
30     Info Hash:                                                         07/20/2019   Tushy   07/20/2019   08/26/2019   PA0002213244
       873FD37DAAC0E7EEB96A298B0A0952436A863B9C                           20:25:37
       File Hash:
       2B13A4DE15F279BFA71DF35195FB2022B83807CA79322E8760B5E40691FC0760
31     Info Hash:                                                         07/20/2019   Tushy   07/15/2019   08/02/2019   PA0002192300
       FA8CFDC23C30A341A388129358B1A2E17CAD6A65                           19:20:55
       File Hash:
       E92EF1A9022C2E739F78F58C4BC60E2755509D7F70C0A82CE9889C1CB4679E9D
32     Info Hash:                                                         07/04/2019   Tushy   01/06/2019   01/22/2019   PA0002147897
       E95B24EE3BF16B4E56DEDFE3C497C4E74D778C22                           05:37:30
       File Hash:
       AF44FDF25B057E069AE91D32C86F2EFD85C96C436AE5F143565D22305B1116BA
33     Info Hash:                                                         07/04/2019   Tushy   05/26/2018   07/14/2018   PA0002128078
       1F4C2BCBCBB46083E6779288B354F872B60A890A                           05:11:40
       File Hash:
       DE2429610ED84FCEA631AEB8AA814F737A345A4641A199FA9570E3F9B4CC7377
34     Info Hash:                                                         06/29/2019   Tushy   06/20/2019   08/27/2019   PA0002213262
       E993333151A29DEC69D5CB23E19F02FB7E741A8B                           13:28:05
       File Hash:
       18CF80B25E76A6F1EC830E6E3A7E78490B2DCB569A37EA3E07D848E92B50A3E3
35     Info Hash:                                                         06/29/2019   Tushy   06/25/2019   08/27/2019   PA0002213234
       F71A717BFB8E7B57BFBCA68641D944F5256D90CA                           13:24:55
       File Hash:
       F3C363AF1E50CFB381CC204A899C7B213BAA64B3E09BA30208F57D43BF52C827
                        Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 5 of 6 Page ID #:14

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         05/25/2019   Tushy   12/07/2018   01/22/2019   PA0002149849
       16AD1279FD954BD4B7E9C35CA7DDAAB8121D1367                           14:03:20
       File Hash:
       E2CCF20650355B75C8820708653085568D49A2B51CE4DA606BFA86A00E1AE181
37     Info Hash:                                                         05/22/2019   Tushy   05/21/2019   06/17/2019   PA0002181294
       DF6333C472F6AAE996CB12569039C75321A2337C                           04:17:20
       File Hash:
       A1394108B02D3AE8C59D4738C2E02373186804E758B9417E6117781A3EF27D22
38     Info Hash:                                                         05/19/2019   Tushy   12/20/2018   01/22/2019   PA0002147682
       FE4B6DA1584E83EED1723B2017995376C6032C0F                           14:52:08
       File Hash:
       A8DC606D3C126B0F11EAE89030B14E3119CD9878DEC9410C9E5FB35F8B0CE4FA
39     Info Hash:                                                         05/04/2019   Tushy   05/01/2019   07/05/2019   PA0002206375
       B384319D96C6E320A6A5A1D78837861B3C9F02DC                           15:46:59
       File Hash:
       02E1370337FB1A1682CDB9CA86F825A4FDF53CD4F9917E8384746B894E3B9E81
40     Info Hash:                                                         04/25/2019   Vixen   04/24/2019   06/03/2019   PA0002178769
       52326B4EA191B7D6830DF1F611939B9E64CC3722                           04:43:04
       File Hash:
       2FD586D8D4834490E7A7E5E87786872FAB9995B981C78EB30DA5C3ACB75F4208
41     Info Hash:                                                         04/07/2019   Tushy   04/06/2019   04/29/2019   PA0002169945
       67435B1F99D152A5A896866107B98B1FF56D46EC                           15:07:03
       File Hash:
       38C167764D0ED1BCC1B147DA7F842CCEDE5E19F1A246439F00DB81E176AF83EE
42     Info Hash:                                                         04/04/2019   Tushy   04/01/2019   05/11/2019   PA0002173888
       D0C5255AFD9000636DE5F8ACB610A30FEB3BFA69                           00:48:34
       File Hash:
       88C5475FBF97220CF3266DDD43F82024A58E4E0F7E17712884A132A2F32A290E
43     Info Hash:                                                         03/31/2019   Tushy   03/27/2019   04/29/2019   PA0002169944
       C447E88DB6633AD181C321B585FB72CE5730E41A                           14:15:00
       File Hash:
       97FA4192C7CC067E0D1A5305CF0B3B5A52F11790F355F500AD16237B361C45B2
44     Info Hash:                                                         03/27/2019   Tushy   09/08/2018   10/16/2018   PA0002127788
       208A6842B55FE97AE72A7D168968CF723C7DC6F7                           15:16:39
       File Hash:
       38E81311026208BC280B439229AA8E818209D667786B64E5D95FD7FE68766F78
                        Case 2:20-cv-09069-TJH-SP Document 1-1 Filed 10/02/20 Page 6 of 6 Page ID #:15

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
45     Info Hash:                                                         03/27/2019   Tushy   10/28/2018   12/10/2018   PA0002145831
       E695BBEA61A42122EB53316C31878461C3324C0C                           15:14:54
       File Hash:
       01349FF0E2DB488145748379B612FB871DF01727B052F75DD5ACA4AB94F29B03
46     Info Hash:                                                         03/08/2019   Tushy   03/07/2019   03/31/2019   PA0002163981
       2576C73FCD16A2BDC9675221DA0B37F983BF2064                           06:17:22
       File Hash:
       776BD10C5C3C670C3252D3D199831BFD79A96E2E07899CD4064320861F3D506D
47     Info Hash:                                                         03/02/2019   Tushy   02/25/2019   04/17/2019   PA0002187005
       726FC9C9F152D8DDA5E05D86543CB4B0CE03E712                           15:06:07
       File Hash:
       6131B13EBE8A70947BE96E4EB009CE62B848B5B308ECF0C84C5F0413154F2D10
48     Info Hash:                                                         02/20/2019   Tushy   02/20/2019   04/29/2019   PA0002170363
       7C8758690E3BB2F2D03A741B58A27C525B8699BA                           21:28:30
       File Hash:
       151534E5F55D5BF44399297CB4C8134F890740DD54D3AACD279DF4EE37FE54C0
